Opinion by
Cole, J.
Petitioner’s witness testified that the shipments under consideration were the last, before the outbreak of the war, from the German manufacturers. The invoice prices used on entry had been in effect for 2 years, during which time they had been consistently used by petitioner in entering such and similar merchandise. After these entries were submitted to the customs authorities and before appraisement of the merchandise, petitioner conferred with the customs examiner who advised that special agents were conducting an investigation in Germany to determine market conditions and prices with respect to merchandise like that involved herein. Petitioner wrote to the foreign manufacturers urging that the information sought by customs authorities be furnished as soon as possible but because of the war, petitioner was never advised. Before the appraiser advanced the entered values, petitioner was offered the opportunity to amend these entries, but declined to do so, preferring to file appeals for reap-praisement. The reappraisement appeals were subsequently abandoned since it was impossible to secure the necessary evidence. From an examination of the record and a consideration of all the facts, the court was satisfied that there was no attempt to withhold any facts or to deceive the customs officials in making the entries in question. The petitions were therefore granted.